     Case: 5:20-cv-01493-JPC Doc #: 11 Filed: 01/13/21 1 of 9. PageID #: 595




                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

GRADALL INDUSTRIES, INC.,                )   Case No. 5:20-cv-01493
                                         )
       Plaintiff,                        )   Judge J. Philip Calabrese
                                         )
v.                                       )   Magistrate Judge Kathleen B. Burke
                                         )
INTERNATIONAL ASSOCIATION                )
OF MACHINISTS AND                        )
AEROSPACE WORKERS,                       )
DISTRICT LODGE 54, et al.,               )
                                         )
        Defendants.                      )
                                         )

                             OPINION AND ORDER

      Following an evidentiary hearing conducted pursuant to a collective

bargaining agreement, an arbitrator ordered Gradall Industries, Inc. to pay one of its

employees for six hours of weekend overtime he did not actually work as a remedy for

an admitted violation of the agreement’s overtime provision. Because the collective

bargaining agreement contains language that the Company has no economic liability

for failing to equalize overtime, Gradall seeks to vacate the award. On behalf of its

employee, the union points out that the arbitrator considered the language of the

agreement, the parties’ bargaining history, and their history of overtime disputes in

determining the appropriate remedy. Each side presents reasoned interpretations of

how the agreement applies to this dispute. Under the deference that governs review

of arbitration awards under federal labor law, the Court determines that the

arbitrator acted within his authority by issuing an award that draws its essence from
        Case: 5:20-cv-01493-JPC Doc #: 11 Filed: 01/13/21 2 of 9. PageID #: 596




the parties’ agreement.       Because the parties bargained for an award from an

arbitrator, the Court has no authority to substitute its interpretation of the collective

bargaining agreement for the arbitrator’s.

                     FACTUAL AND PROCEDURAL BACKGROUND

         Gradall Industries, Inc. and the International Association of Machinists and

Aerospace Workers (AFL-CIO) District Lodge 54, Local Lodge 1285 are parties to a

collective bargaining agreement. (ECF No. 1-2, R. 94, PageID #150.) With respect to

overtime, Article X of the agreement provides that Gradall Industries retains the

right to decide which employees will work overtime, but committed to make

good-faith efforts to distribute overtime equitably among its employees. (Id., R. 104,

PageID #160.) Specifically, the agreement provides:

         10.2. The Company retains the right to determine which employees
         shall be assigned overtime. In so doing, the Company will attempt to
         distribute overtime equitably to those who performed the work on
         straight time. . . . Under no circumstances will the Company have an
         economic liability for failure to equalize overtime.

(Id.)

         On Saturday, September 28, 2019, an opportunity for six hours of weekend

overtime became available in the classification Cody McMillen had worked that week

on straight time. (Id., R. 220, PageID #276.) However, the Company awarded the

overtime to a different employee who did not perform work in that classification

during the week.

         The Union filed a grievance alleging a violation of Section 10.2 of the collective

bargaining agreement. (Id., R. 173, PageID #229.) During the grievance process,



                                             2
     Case: 5:20-cv-01493-JPC Doc #: 11 Filed: 01/13/21 3 of 9. PageID #: 597




Gradall admitted that it should have awarded the overtime to Mr. McMillen. (Id.,

R. 134, PageID #190; id., R. 176, PageID #232.) As a remedy, the Company proposed

to allow Mr. McMillen to work overtime for which he would not otherwise be eligible

(id.)—to which the Union objected because that remedy takes the overtime away from

another employee, creating another violation (id., R. 133, PageID 189; R. 177, PageID

#233).    This stalemate persisted through the grievance process, resulting in an

evidentiary proceeding before an arbitrator. (Id., R. 1, PageID #57.)

         In his written ruling, the arbitrator framed the issue as the appropriate

remedy for violation. (Id., R. 234, PageID #290.) Based on the arguments of the

parties, and the Company in particular, the arbitrator examined the evidence in the

record regarding the parties’ bargaining history. (Id., R. 237, PageID #293.) Among

other things, the arbitrator considered evidence that, throughout the fifteen-year

bargaining history between the Union and the Company, the language in the last

sentence of Section 10.2, limiting the Company’s economic liability for failing to

equalize overtime, remained in the collective bargaining agreement—albeit in

various locations. (Id., R. 237–39, PageID #293–95.) Additionally, the arbitrator

considered the history of overtime disputes between the parties, including a previous

similar incident involving Mr. McMillen that did not result in the filing of a grievance.

(Id., R. 239–40, PageID #295–96.)

         Based on the parties’ bargaining history and previous overtime disputes, the

arbitrator identified what he considered “the gravamen of this case: The tension

between Article 10.2’s requirement that the Company distribute overtime ‘equitably’,



                                           3
     Case: 5:20-cv-01493-JPC Doc #: 11 Filed: 01/13/21 4 of 9. PageID #: 598




[sic] which appears four times in Article 10.2, and the parties’ practices for the

equalization of overtime.” (Id., R. 240, PageID #296.) Regarding the evidence of the

parties’ past practices, the arbitrator declined to find that the Union accepted a

practice that would bar monetary compensation in the instance involving

Mr. McMillen. (Id., R. 241, PageID #297.) Based on the record before him, the

arbitrator determined that the term “equitably” in Section 10.2 means that

“[o]vertime opportunities are to be offered to the employee who’s [sic] preceding

straight time work is the same as the overtime work opportunity; provided they are

‘. . . low on the overtime list.’” (Id.) Therefore, the arbitrator found that Section 10.2

does not shield the Company from economic liability where, as here, “it fails to

equitably distribute overtime.”     (Id., R. 242, PageID #298.)      On this basis, the

arbitrator sustained the grievance and awarded six hours of overtime pay to

Mr. McMillen. (Id.)

      The Company moved to vacate the arbitral award (ECF No. 1-3, PageID #299.)

In addition to opposing the Company’s motion, the Union filed a counterclaim seeking

to enforce the arbitration award and moved for summary judgment on the

counterclaim. (ECF No. 5; ECF No. 6, PageID #501.)

                              STANDARD OF REVIEW

      To be entitled to summary judgment, the movant must demonstrate that there

is “no genuine dispute as to any material facts and the movant is entitled to judgment

as a matter of law.” Fed. R. Civ. P. 56(a).




                                              4
     Case: 5:20-cv-01493-JPC Doc #: 11 Filed: 01/13/21 5 of 9. PageID #: 599




      The Company framed its motion to vacate under State law before removal to

federal court. But federal labor law governs review of arbitration conducting under

a collective bargaining agreement. See Samaan v. General Dynamics Land Sys., Inc.,

835 F.3d 593, 599 (6th Cir. 2016) (citations omitted). Under federal labor law, the

Court plays a very limited role when reviewing the decision of an arbitrator. See

Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001); Kuhlman

Elec. Corp. v. UAW, 144 F.3d 898, 902 (6th Cir. 1998).

      The question of interpretation of the collective bargaining agreement is
      a question for the arbitrator. It is the arbitrator’s construction which
      was bargained for; and so far as the arbitrator’s decision concerns
      construction of the contract, the courts have no business overruling him
      because their interpretation of the contract is different from his.

United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 599

(1960). So long as an arbitrator is “even arguably construing or applying the contract

and acting within the scope of his authority, that a court is convinced he committed

serious error does not suffice to overturn the decision.” United Paperworkers Int’l

Union v. Misco, Inc., 484 U.S. 29, 38 (1987); Solvay Pharm., Inc. v. Duramed Pharm.,

Inc., 442 F.3d 471, 476 (6th Cir. 2006). Courts have no power to reconsider the merits

of an award even when it rests on misinterpretation of a contract. See Misco, 484

U.S. at 36.

      “Having authorized the arbitrator to give meaning to the language of the

agreement, the court should not reject an award on the ground that the arbitrator

misread the contract.” Id. The role of the court is confined to ascertaining whether

the grievance on its face is governed by the contract, and a court may not determine



                                          5
     Case: 5:20-cv-01493-JPC Doc #: 11 Filed: 01/13/21 6 of 9. PageID #: 600




whether particular language in the collective bargaining agreement supports the

claim. See id. at 36–37 (quoting Steelworkers v. American Mfg. Co., 363 U.S. 564,

567–68 (1960)). “[A] court will not vacate an arbitrator’s decision unless it cannot, in

any rational way, be derived from the collective bargaining agreement.” Knollwood

Cemetery Ass’n v. United Steelworkers of America, 789 F.2d 367, 369 (6th Cir. 1986)

(per curiam).

      Nonetheless, an arbitrator’s award must “draw its essence” from the collective

bargaining agreement. See Enterprise Wheel, 363 U.S. at 597. An arbitrator may

only interpret and apply a collective bargaining agreement and cannot “dispense his

own brand of industrial justice.” Id.; see also Misco, 484 U.S. at 36. An award fails

to draw its essence from a collective bargaining agreement where it: (1) conflicts with

or ignores the express terms of the contract; (2) imposes additional requirements not

expressly provided for in the agreement; (3) is not rationally supported by or derived

from the agreement; or (4) finds its basis in general considerations of fairness and

equity instead of the language of the agreement. See Kuhlman Elec., 144 F.3d at 902;

Dobbs, Inc. v. Local No. 614, Int’l Bhd. of Teamsters, 813 F.2d 85, 86 (6th Cir. 1987);

Cement Divs., Nat’l Gypsum Co. v. United Steelworkers of America, 793 F.2d 759, 766

(6th Cir. 1986).

      Under these principles, “only the most egregious arbitration awards should be

vacated on appeal” to the federal courts because “our review of an arbitration award

is one of the narrowest standards of review in all of American jurisprudence.”




                                           6
     Case: 5:20-cv-01493-JPC Doc #: 11 Filed: 01/13/21 7 of 9. PageID #: 601




Manville v. Int’l Bhd. of Teamsters, Local 20, 784 F. App’x 425, 428 (6th Cir. 2019)

(quotation omitted).

                                    ANALYSIS

      Against the backdrop of this deferential standard, Gradall makes two

substantive arguments and raises a procedural challenge to the Union’s motion for

summary judgment.

                                         I.

      Substantively, the Company argues that the arbitrator exceeded his authority

in violation of law and the specific language of Section 5.2(b) of the collective

bargaining agreement. (ECF No. 1-2, R. 98, PageID #154.) Specifically, Gradall

argues that the arbitrator ignored the plain meaning of Section 10.2 and interpreted

it in such a way as to create economic liability for the Company. Also, Gradall

maintains that the arbitrator did not arguably interpret and apply the parties’

collective bargaining agreement, instead creating obligations out of whole cloth. In

particular, the Company objects to the arbitrator’s award because it requires

payment of Mr. McMillen for work he did not perform, creating an economic liability

for Gradall contrary to the language of Section 10.2. The Court addresses these

substantive arguments together.

      Contrary to the Company’s claim that the arbitrator exceeded his authority,

the award embodies the decision of an arbitrator for which the parties bargained.

Although Gradall presents a possible, even likely, interpretation of Section 10.2 of

the collective bargaining agreement, the arbitrator based his reading on the parties’

bargaining history (including the Company’s longstanding objections to payment of
                                         7
     Case: 5:20-cv-01493-JPC Doc #: 11 Filed: 01/13/21 8 of 9. PageID #: 602




overtime for work not performed) and past practices after taking evidence at a

hearing. In his award, the arbitrator considered that evidence and interpreted the

collective bargaining agreement accordingly.

         Moreover, the arbitrator considered the meaning of the term “equitably” in

light of the evidence before him, including the meaning of that term based on its

different locations in the parties’ collective bargaining history over time. In doing so,

the arbitrator considered competing interpretations of Section 10.2 and selected the

one he thought best gave effect to the parties’ agreement and practices. In this

respect, the arbitrator’s award represents an interpretation of the parties’ agreement.

Because the arbitrator was construing the agreement and acting within the scope of

his authority, the Court may not set aside the award even if convinced the arbitrator

committed a serious error. See United Paperworkers Int’l Union v. Misco, Inc., 484

U.S. 29, 38 (1987); Solvay Pharm., Inc. v. Duramed Pharm., Inc., 442 F.3d 471, 476

(6th Cir. 2006). Under the deferential standard of review, the Court declines to vacate

the award and determines that the Union is entitled to a summary judgment in its

favor.

                                           II.

         Procedurally, Gradall takes issue with the Union’s counterclaim to the extent

it alleges a violation of Section 5.4 of the collective bargaining agreement. That

provision makes an arbitrator’s decision “final and binding on the Company, Union,

and the employee.” (ECF No. 1-2, R. 99, PageID #155.) On this issue, the Court does

not read the counterclaim as asserting a violation of Section 5.4 and agrees with



                                           8
     Case: 5:20-cv-01493-JPC Doc #: 11 Filed: 01/13/21 9 of 9. PageID #: 603




Gradall that it had a right to move to vacate the arbitrator’s award. The Union does

not argue to the contrary in its motion for summary judgment. Accordingly, in

entering judgment in favor the Union, the Court does not find that Gradall’s action

to obtain judicial review of the arbitrator’s award constitutes a violation of the

collective bargaining agreement.

                                   CONCLUSION

      For the foregoing reasons, the Court DENIES Gradall’s motion to vacate the

arbitrator’s award and GRANTS the Union’s motion for summary judgment (except

to the extent, if any, it seeks a judgment that Gradall violated Section 5.4 of the

collective bargaining agreement by seeking review of the award). In granting the

Union’s motion for summary judgment, the Court confirms the award, including

prejudgment interest back to June 2, 2020. Further, the Court cancels the status

conference scheduled in this matter.

      SO ORDERED.

Dated: January 13, 2021




                                       J. Philip Calabrese
                                       United States District Judge
                                       Northern District of Ohio




                                         9
